                Case 3:20-cv-00974-SI     Document 1      Filed 06/17/20     Page 1 of 5




Michael J. Farrell, OSB No. 902587
mfarrell@mblglaw.com
MB LAW GROUP, LLP
117 SW Taylor Street, Suite 200
Portland, OR 97204
Telephone: 503-914-2015
Facsimile: 503-914-1725

Chris Fowler, OSB No. 052544
chrisfowler@umpquabank.com
Umpqua Holdings Corporation
1 SW Columbia St.
Portland, OR 97204
Telephone: 503-727-4295

    Attorneys for Plaintiff




                                   UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                        PORTLAND DIVISION

UMPQUA BANK, an Oregon state-chartered                 Case No. 3:20-cv-00974
bank,
                                                       COMPLAINT
                      Plaintiff,                       Violation of O.R.S. 73.0411 (U.C.C. 3-411)

           v.                                          JURY TRIAL DEMANDED

U.S. BANK, N.A., a national banking
association,

                      Defendant.


           Plaintiff, Umpqua Bank, by and through its attorneys, brings this action for damages

against Defendant U.S. Bank, N.A. (“U.S. Bank”) and states and alleges as follows:



Page 1 -        COMPLAINT                                                           MB LAW GROUP, LLP
                                                                                       Attorneys at Law
                                                                                117 SW Taylor Street, Suite 200
                                                                                     Portland, OR 97204
                                                                                   Telephone: 503-914-2015
                                                                                   Facsimile: 503-914-1725
                Case 3:20-cv-00974-SI      Document 1       Filed 06/17/20     Page 2 of 5




                                       NATURE OF THE CASE

           1.      Defendant, U.S. Bank, wrongfully refused to pay on three cashier’s checks it

issued payable to Plaintiff, Umpqua Bank. Upon learning of U.S. Bank’s wrongful dishonor,

Umpqua Bank sent multiple demands to U.S. Bank that U.S. Bank immediately honor its

obligations by paying the three cashier’s checks as required under the Uniform Commercial

Code.

           2.      Despite Umpqua Bank’s demands described in Paragraph 1 above, U.S. Bank has

failed to honor its obligations by paying the cashier’s checks and, in fact, has failed to respond in

any manner to Umpqua Bank’s demands.

                                               PARTIES

           3.      Umpqua Bank is an Oregon state-chartered bank.

           4.      Defendant U.S. Bank is a national banking association organized under the laws

of the United States of America, with headquarters located in Minneapolis, Minnesota.

                                    JURISDICTION AND VENUE

           5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because this is

an action between citizens of different states where the amount in controversy exceeds $75,000

exclusive of fees and costs. The total amount of the wrongfully dishonored cashier’s checks is

$97,254.00, exclusive of recoverable interest and expenses.

           6.      Venue is proper in this district under 28 U.S.C. § 1391(b) because Plaintiff’s

principal place of business is in this District, and the court has personal jurisdiction over

Defendant US Bank as a corporation under 28 U.S. Code § 1391.




Page 2 -        COMPLAINT                                                             MB LAW GROUP, LLP
                                                                                         Attorneys at Law
                                                                                  117 SW Taylor Street, Suite 200
                                                                                       Portland, OR 97204
                                                                                     Telephone: 503-914-2015
                                                                                     Facsimile: 503-914-1725
                 Case 3:20-cv-00974-SI     Document 1      Filed 06/17/20     Page 3 of 5




                                  FACTUAL ALLEGATIONS

           7.         As of October 1, 2019, Best Med Transportation, Inc. (“Best Med

Transportation”), a California corporation based in Glendale, California, maintained at least two

business checking accounts with Umpqua Bank.

           8.       On or about October 1, 2019 Best Med Transportation caused to be deposited into

two of its checking accounts at Umpqua Bank three (3) cashier’s checks from defendant U.S.

Bank, drawn on U.S. Bank’s account, in the amounts of $36,600.00, $30,542.00 and $30,112.00.

Copies of the checks are attached as Exhibits 1, 2 and 3.

           9.       Umpqua accepted the three cashier’s check for value, in good faith, and without

any notice of any defenses to the checks or that they had been dishonored.

           10.      On or about October 3, 2019, Defendant U.S. Bank wrongfully refused to pay the

cashier’s checks and returned them to Umpqua Bank marked “Refer to Maker.”

           11.      On October 17, 2019, Umpqua Bank sent a letter to U.S. Bank (the “Letter”)

informing U.S. Bank that it had breached its warranties under Section 3-312 of the Uniform

Commercial Code (O.R.S. § 73-0312) and demanding immediate payment of the cashier’s

checks pursuant to Section 3-411 (O.R.S. §73.0411). A copy of the Letter is attached as Exhibit

4. U.S. Bank did not respond to the Letter.

           12.      On October 31, 2019, Umpqua Bank sent a second letter to U.S. Bank (the

“Second Letter”), which Second Letter again informed U.S. Bank of its improper return of the

three cashier’s checks that U.S. Bank had issued to Umpqua Bank and again demanded

immediate payment of the total amount of the three checks. A copy of Umpqua Bank’s




Page 3 -        COMPLAINT                                                             MB LAW GROUP, LLP
                                                                                         Attorneys at Law
                                                                                  117 SW Taylor Street, Suite 200
                                                                                       Portland, OR 97204
                                                                                     Telephone: 503-914-2015
                                                                                     Facsimile: 503-914-1725
                 Case 3:20-cv-00974-SI      Document 1      Filed 06/17/20     Page 4 of 5




October 31, 2019, Second Letter is attached as Exhibit 5. U.S. Bank has not responded to the

Second Letter.

                                         CLAIMS FOR RELIEF

                                     FIRST CLAIM FOR RELIEF

                                               (UCC 3-411)

           13.      Plaintiff realleges and incorporates by reference paragraphs 1-12.

           14.      The Uniform Commercial Code governs the payment of cashier’s checks, and the

relevant provision is codified in Oregon as O.R.S. § 73.0411.

           15.      Under O.R.S. § 73.0411(1), an “obligated bank” means the issuer of a cashier’s

check. Defendant U.S. Bank is an “obligated bank” under the facts described in paragraphs 1-12

above because it is the issuer of the three wrongfully returned cashier’s checks.

           16.       Under O.R.S. § 73.0411(2), “[i]f the obligated bank wrongfully refuses to pay a

cashier’s check or certified check, stops payment of a teller’s check, or refuses to pay a

dishonored teller’s check, the person asserting the right to enforce the check is entitled to

compensation for expenses and loss of interest resulting from the nonpayment and may recover

consequential damages if the obligated bank refuses to pay after receiving notice of particular

circumstances giving rise to the damages.” Defendant U.S. Bank has violated O.R.S. 73.0411(2)

by wrongfully refusing to pay the three cashier’s checks it issued to Umpqua Bank.

           17.      As a result of Defendant U.S. Bank’s violations of O.R.S. 73.0411(2), Umpqua

Bank has been damaged in the amount of $97,254.00, plus interest thereon at the Oregon

statutory rate of nine percent (9%) from October 1, 2019, until paid.




Page 4 -     COMPLAINT                                                                 MB LAW GROUP, LLP
                                                                                          Attorneys at Law
                                                                                   117 SW Taylor Street, Suite 200
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503-914-2015
                                                                                      Facsimile: 503-914-1725
                 Case 3:20-cv-00974-SI      Document 1      Filed 06/17/20     Page 5 of 5




           18.      As a result of Defendant U.S. Bank’s violations of O.R.S. 73.0411(2), Umpqua

Bank is entitled to recover its expenses, including its reasonable attorney fees and costs, resulting

from U.S. Bank’s non-payment of the three cashier’s checks.

                                        PRAYER FOR RELIEF

           NOW, THEREFORE, Plaintiff requests judgment in their favor against Defendant as

follows:

           1.     On Plaintiff’s First Claim for Relief, for actual damages in the amount of

$97,254.00, plus interest thereon at the Oregon statutory rate of nine percent (9%) from

October 1, 2019, until paid.

           2.     Attorney fees, costs, and disbursements as provided under any applicable doctrine

or equity; and

           3.     An award of such other and further relief as the Court may deem appropriate.

           DATED: June 17, 2020.

                                                          s/ Michael J. Farrell
                                                         Michael J. Farrell, OSB No. 902587
                                                         mfarrell@mblglaw.com
                                                         MB LAW GROUP, LLP
                                                         117 SW Taylor Street, Suite 200
                                                         Portland, OR 97204
                                                         Telephone: 503-914-2015
                                                         Facsimile: 503-914-1725

                                                         Chris Fowler, OSB No. 052544
                                                         chrisfowler@umpquabank.com
                                                         Umpqua Holdings Corporation
                                                         1 SW Columbia St.
                                                         Portland, OR 97204
                                                         Telephone: 503-727-4295

                                                         Attorneys for Plaintiff


Page 5 -        COMPLAINT                                                              MB LAW GROUP, LLP
                                                                                          Attorneys at Law
                                                                                   117 SW Taylor Street, Suite 200
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503-914-2015
                                                                                      Facsimile: 503-914-1725
